Case 1:19-Cv-01004 Document 1-2 Filed 04/10/19 Page 1 of 2

 

 

675
NOTICE b. INTENTION TO APELY FOR HINERAL zATENT 332
EMERSON A. RAY AND FAY R. RAY 1990 TRUST ':“§
E:xHIB_I'r A 1"'-)
am No d _ _ -BQOKYP);GE;- m
amc mine `oyz.cl.z\m _ emma couNTY-REcoR'DER # 93
44019 CINDER NO. 2 20 300/322 l 2;2
'M.:J. Amended 19,20,29,30 91~336035 '
44020 CINDER NO. 3 29 300/324 ) Placer mining claims
Amended 91-336036 }
MILL SITE cL'AIl-ls ,B_I._.rgs No. NAME op BooK/PAGE
_ ' cmc cLAIM ' sEc. coUuTY REc.#
246?52 cINDER 2 M 1 30 91-336037 245784 cINDER 3 M 1 - 29 91-336069
246753 CINDER 2 M 2 30 91-336038 246?85 CINDER 3 M 2.";)29 91-335070
246754 CINDER 2 M 3 30 91-336039 246786 CINDER 3 M 3" 29 91-336071
246755 CINDER 4 M 4 30 91»336040 246787 CINDER 3 M 4 29 91-336072
246756 CINDER 2 M 5 19 91-336041 246788§'CINDER 3 M 5 29 91-336073
246757 CINDER 2 M 6 19 91-336042 246789 CINDER 3 M 6 29 91-336074
246758 CINDER 2 H 7 19 91-336043 246790 CINDER 3 M 7 29 91-336075
246759 CINDER 2 M 8 19 91~336044 246791 CINDER 3 M 8 `29 91-336076
246760 CINDER 2 M 9 19 91-336045 245792 CINDER 3 M 9 29 91~336077
246761 CINDER 2 M 10 19 91-336046 246793 CINDER 3 M 10 29 91-336078
246?62 CINDER 2 M ll 19 91“336047 246794 CINDER 3 M ll 29 91-336079
246763 CINDER 2 M 12 19 91~336048
246?64 CINDER 2 M 13 20 91-336049
246765 CINDER 2 H 14 20 91-336050
246766 CINDER 2 M 15 20 91-336051
246767 CINDER 2 M 16 20 91»336052
246768 CINDBR 2 M 17 20 91-336053
246769 CINDER 2 M 18 20 91-336054
246?70 CINDER 2 M 19 29 91-336055
246771 CINDER 2 M 20 29 91-336056
246772 CINDER 2 M 21 29 91-336057
246773 ClNDER 2 M 22 29 91-336058
246774 CINDER 2 M 23 29 91~336059
246775 CINDER 2 M 24 29 91-336060
246776 CINDER 2 M 25 29 91-336061
246?77 CINDER 2 M 26 29 91-336062
246778 CINDER 2 M 27 29 91-336063
246779 CINDER 2 M 28 20 91-336064
246780 CINDER 2 M 29 20 91-336065
245781 CINDER 2;M 30 20 91-335066
246782 cINDL-;R 2 M 31 20 91-336067
246783 cINDER 2 M 32 20 91-336068
hc$=w:v
*SE! EL=?'s
359 339 1031

CA STATE CFF£CE

 

 

Case 1:19-Cv-01004 Document 1-2 Filed 04/10/19 Page 2 of 2

NOTICE OE` INTENTION TO APPLY E`OR MINERAL PATENT '-'" 3

EMERSON A. RAY A.ND FAY R. RAY 1990 TRUST

 

 

 

EXIHBIT A _r\_`;
*~_|'
BLM NO. BOOK/PAGE
CAMC NAME OE` CLAIM SECTION COUNTY RECORDER #
44013 170 JIMA 17 300/320
Amended 9734/1295-1295 ) Pla¢er c1aim
Amended 91-336034 )
MILL SITE CLAIMS
246795 1wo JIMA M~l 17 91-336030
246796 1wo JIMA M-Q 17 91-336081
," 246797 170 JIMA M-a 17 91-336082
245793 1wo J1MA H.4 17 91~336083
246799 zwo JIMA M-s 17 91-335034
246800 lwo J1MA M~e 17 91-336085
" 246801 1wo JIMA M-7 17 91-336036
246802 170 JIHA,M‘B 17 91-336037

""`l

 

HECEWED
USDI BLM

317 2 3 1331
c). sure o'.=FlcF.

 

